Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 25, 2014

                                          No. 04-14-00283-CR

                                         IN RE Martin FELAN

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On July 21, 2014, relator filed a supplement to his petition for writ of mandamus
requesting a writ of prohibition. The panel has considered the supplemental petition and is of the
opinion that relator is not entitled to the relief sought. Accordingly, relator’s supplemental
petition for writ of prohibition is DENIED. See TEX. R. APP. P. 52.8(a).


           It is so ORDERED on July 25th, 2014.                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2005CR2635, styled The State of Texas v. Martin Felan, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.